                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 SHAWNTE L. SHADE,                                )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )         No.:   3:19-CV-051-TWP-DCP
                                                  )
 RUSSELL WASHBURN,                                )
                                                  )
        Respondent.                               )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s petition for habeas corpus relief pursuant to 28 U.S.C. § 2254.

Respondent has filed a motion to dismiss the petition as time-barred [Doc. 8] and a memorandum

in support thereof [Doc. 9], as well as the state court record [Doc. 7]. Petitioner filed a response

in opposition [Doc. 10] and a memorandum in support thereof [Doc. 11] and Respondent filed a

reply [Doc. 12]. For the following reasons, Respondent’s motion to dismiss the § 2254 petition

[Doc. 8] will be GRANTED and this action will be DISMISSED.

       I.      PROCEDURAL HISTORY

       On March 31, 2015, Petitioner pled guilty to one count of especially aggravated robbery

[Doc. 7-3 p. 11]. Petitioner did not appeal this conviction, but on February 22, 2016, Petitioner

provided a pro se petition for post-conviction relief to prison authorities, which the state court

received on February 26, 2016 [Doc. 7-1 p. 4–14] and denied on March 8, 2017 [Id. at 20–23]. On

March 15, 2017, Petitioner filed a notice of appeal of this decision [Id. at 24], on February 27,

2018, the Tennessee Court of Criminal Appeals (“TCCA”) affirmed the denial of the post-

conviction petition, and on June 6, 2018, the Tennessee Supreme Court denied Petitioner’s

application for permission to appeal. Shade v. State, No. E2017-0562-CCA-R3-PC, 2018 WL
1091925 (Tenn. Crim. App. Feb. 27, 2018), perm. app. denied (Tenn. June 6, 2018). On February

15, 2019, the Court docketed Petitioner’s § 2254 petition [Doc. 2].

       II.     ANALYSIS

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in 28

U.S.C. § 2241, et seq., provides a one-year statute of limitations for the filing of an application for

a federal writ of habeas corpus. The statute provides, in relevant part:

       A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State Court. The
       limitation period shall run from the latest of--

       (A)    the date on which the judgment became final by the conclusion of direct
       review . . . .

28 U.S.C. § 2244(d)(1). The time “during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending

shall not be counted toward any period of limitation. . . . ,” however. 28 U.S.C. § 2244(d)(2).

       For AEDPA purposes, Petitioner’s convictions became final on April 30, 2015, the day on

which Petitioner’s time to file an appeal of the judgment against him expired. See, e.g., Feenin v.

Myers, 110 F. App’x 669 (6th Cir. 2004) (citing Tenn. R. App. P. 4(a)) (providing that where the

Tennessee petitioner did not pursue a direct appeal, his state court conviction was deemed “final”

upon the expiration of the thirty-day time-period in which he could have done so). Thus, the clock

began to run on that date and ran for two-hundred and ninety-seven days until it paused on

February 22, 2016, date on which Petitioner provided his pro se post-conviction petition for filing.

Tenn. Sup. Ct. R. 9(2)(G). 1 The AEDPA statute of limitations clock then began to run again on



       1
          Respondent and Petitioner agree that the AEDPA clock paused on February 22, 2016,
based on Respondent’s assertion that Tennessee Supreme Court Rule 9(2)(G) adopted the mailbox
rule for post-conviction filings from incarcerated pro se prisoners. The Court notes, however, that
the plain language of this rule states that papers that an attorney or pro se petitioner who is not
                                                  2
June 7, 2018, the day after the Tennessee Supreme Court denied Petitioner’s application to appeal

the denial of post-conviction relief, see Allen v. Yukins, 366 F.3d 396, 400 (6th Cir. 2004) and

Bronaugh v. Ohio, 235 F.3d 280, 284–85 (6th Cir. 2000), 2 and expired on August 14, 2018.

        While Petitioner did not sign his petition or his memorandum in support thereof in violation

of Rule 11(a) of the Federal Rules of Civil Procedure 3 and it is therefore unclear when he signed

it and/or placed it in the hands of jail officials, Petitioner signed his motion for leave to proceed in

forma pauperis on January 4, 2019 [Doc. 1 p. 2], the envelope for his § 2254 petition is postmarked

February 8, 2019 [Doc. 2-1 p. 1], and Petitioner does not dispute or question the fact that the Court

filed his petition on February 11, 2019, in his response in opposition to Respondent’s motion to

dismiss the petition as untimely [Doc. 11 p. 6]. Thus, it is apparent that the earliest date on which

Petitioner placed his petition in the hands of jail officials was in January 2019, and it is therefore

untimely by more than three months.



incarcerated files are filed on the date the court receives them, but that papers that incarcerated pro
se petitioners file that the clerk receives “after the time fixed for filing” are “timely if the papers
were delivered to the appropriate individual at the correctional facility within the time fixed for
filing.” Tenn. Sup. Ct. R. 28, Sec. 2(G). Thus, the plain language of this rule does not specify the
date on which papers that an incarcerated pro se petitioner timely files are deemed filed.
Regardless, as the Court has not found any Sixth Circuit or Tennessee case law interpreting the
language of this rule as it applies to this issue and it is at least arguable that this rule intended to
implement the mailbox rule for post-conviction filings for incarcerated pro se prisoners, for
purposes of this order, the Court accepts the parties’ assertion that the AEDPA clock paused on
the date on which Petitioner provided prison authorities with his pro se petition for post-conviction
relief, as the four-day discrepancy between the date on which Petitioner signed his post-conviction
petition and the date on which the state court received it is not material to the Court’s determination
that Petitioner’s § 2254 petition is time-barred.
        2
          As Respondent correctly points out in his reply, the AEDPA statute of limitations was
not tolled during the ninety days in which Petitioner could have filed a petition for a writ of
certoriari with the United States Supreme Court regarding the denial of post-conviction relief.
Lawrence v. Florida, 549 U.S. 327, 332 (2007).
        3
         Rule 11(a) requires that a party not represented by counsel personally sign every pleading,
written motion, or other paper filed in the court.
                                                   3
       The AEDPA statute of limitations is not jurisdictional, however, and is subject to equitable

tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling is warranted where a

petitioner shows that he has diligently pursued his rights, but an extraordinary circumstance

prevented him from timely filing the petition. Holland, 560 U.S. at 649. A petitioner bears the

burden of demonstrating that he is entitled to equitable tolling, Pace v. DiGuglielmo, 544 U.S. 408,

418 (2005), and federal courts should grant equitable tolling sparingly. Souter v. Jones, 395 F.3d

577, 588 (6th Cir. 2005); see also Graham-Humphreys v. Memphis Brooks Museum of Art. Inc.,

209 F.3d 552, 561 (6th Cir. 2000) (providing that “[a]bsent compelling equitable considerations,

a court should not extend limitations by even a single day”).

       Petitioner’s arguments that he is entitled to equitable tolling are that: (1) the AEDPA statute

of limitations was tolled during the ninety days in which he could have filed a petition for a writ

of certiorari with the Supreme Court after the TCCA affirmed the state court’s denial of his petition

for post-conviction relief; and (2) the prison in which he was incarcerated was on administrative

lockdown between August 31, 2018, and February 4, 2019, and the entire prison population of the

Tennessee Department of Correction was on lockdown from January 10, 2019, through February

4, 2019 [Doc. 11 p. 3–5].

       As set forth above, however, the AEDPA statute of limitations was not tolled during the

ninety days in which Petitioner could have filed a petition for a writ of certoriari with the United

States Supreme Court regarding the denial of post-conviction relief. Lawrence v. Florida, 549

U.S. 327, 332 (2007). Further, Petitioner has not set forth any reason that he could not have filed

his § 2254 petition between the dates of June 7, 2018, through August 14, 2018, despite

Respondent noting in his reply that the Supreme Court overruled the law on which Petitioner relied

for this argument, and Petitioner’s lack of knowledge regarding the statute of limitations is



                                                 4
insufficient to entitle him to equitable tolling. See Griffin v. Rogers, 399 F.3d 626, 637 (6th Cir.

2005) (holding that “ignorance of the law alone is not sufficient to warrant equitable tolling”).

        Moreover, Petitioner attached a law library log that he states supports his assertion that

lockdowns prevented him from timely § 2254 petition [Doc. 11-1]. These records, however, show

that a number of inmates logged into the law library between June 7, 2018, and February 6, 2019

[Doc. 11-1 p. 6–70], and therefore do not, on their face, support Petitioner’s assertion that

lockdowns prevented him from timely § 2254 petition, and Petitioner has not provided any other

support for this assertion. Accordingly, Petitioner has failed to establish that he is entitled to

equitable tolling of the statute of limitations, his § 2254 petition is time-barred, and this action will

be DISMISSED.

        III.    CERTIFICATE OF APPEALABILITY

        Finally, the Court must consider whether to issue a certificate of appealability (COA),

should Petitioner file a notice of appeal. A petitioner may appeal a final order in a § 2254 case

only if he is issued a COA, and a COA should issue only where the petitioner has made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c). Where the

district court rejects the § 2254 petition on a procedural basis, a COA shall issue only where

reasonable jurists would debate the correctness of the Court’s ruling. Slack v. McDaniel, 529 U.S.

473, 484 (2000); Porterfield v. Bell, 258 F.3d 484, 485–86 (6th Cir. 2001). As reasonable jurors

would not debate the Court’s ruling that the § 2254 petition is time-barred, a COA will not issue.

        IV.     CONCLUSION

        For the reasons set forth above:

        1. Respondent’s motion to dismiss the petition as time-barred [Doc. 8] will be
           GRANTED;




                                                   5
2. The Clerk will be DIRECTED to send a copy of the signature pages of the petition
   [Doc. 2 p. 14–15] and the memorandum in support thereof [Doc. 3 p. 37–38] to
   Petitioner, who shall have fifteen days from the date of entry of this order to return
   signed copies thereof;

3. If Petitioner does not timely submit signed copies of these documents, his unsigned
   petition and memorandum [Docs. 2 and 3] will be STRICKEN from the record;

4. A COA will not issue; and

5. This action will be DISMISSED.

AN APPROPRIATE ORDER WILL ENTER.

ENTER:

                                       s/ Thomas W. Phillips
                               SENIOR UNITED STATES DISTRICT JUDGE




                                        6
